Per Curiam.
This was a qualified covenant, and is to be confined to the acts of the defendant himself. He sold the estate in as ample a manner, to all intents and purposes, as he might or could enjoy the same; and he covenants that he has a right to sell the premises, “as is above written,” and that the same are clear of all arrearages of rent or other encumbrances. It would be unreasonable and unjust, to suppose that the defendant meant to warrant his landlord’s title. There must be judgment for the defendant. '
Judgment for the defendant.